10

11

Le

13

14

15

16

17

18

19

20

21

22

23

24

2S

26

2]

28

Case 2:19-cr-00343-GW Document1 Filed 06/11/19 Page1of11 Page ID#:1

 

FILED
CLERK, U.S. DISTRICT COURT

JUN | 1 2019

 

 

 

 

CENTRAL DISTRICT OF CALIFORNIA
BY DEPUTY

 

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

January 2019 Grand Jury

e an490°
UNITED STATES OF AMERICA, CR Nos: ER 39 0034 3-6
Plaintiff, INDICTMENT
Wis [18 U.S.C. § 371: Conspiracy;
18 U.S.C. § 922(a) (1) (A): Engaging
TRAVIS SCHLOTTERBECK, in the Business of Manufacturing
JAMES BRADLEY VLHA, and and Dealing in Firearms Without a
JACOB DEKONING, License; 18 U.S.C. § 922(d): Sale
3 of a Firearm to a Felon; 18 U.S.C.
Defendants. § 2(a): Aiding and Abetting;
18 U.S.C. § 924(d) and 28 U.S.C.
§ 2461(c): Criminal Forfeiture]

 

 

As INTRODUCTORY ALLEGATIONS

 

 

‘The Grand Jury charges:
COUNT ONE
[18 U.S.C. § 371]

[ALL DEFENDANTS]

 

At times relevant to this Indictment:
1. Defendants TRAVIS SCHLOTTERBECK, JAMES BRADLEY VLHA, and
JACOB DEKONING, and co-conspirator Ping-Yi Kwan, did not have a

federal firearms license issued by the United States Bureau of

 
10
11
12
13
14
15
16
47
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00343-GW Document1 Filed 06/11/19 Page 2o0f11 Page ID #:2

Alcohol, Tobacco, Firearms and Explosives (“ATF”), and thus were not
licensed to import, manufacture, or deal in firearms,

2. Defendant SCHLOTTERBECK operated Live Fire Coatings and
Sign Imaging, two adjacent businesses located in Bellflower,
California in the Central District of California.

3. A “firearm” was defined in 18 U.S.C. § 921 (a) (3), in part,
as “any weapon . . . which will or is designed to or may readily be
converted to expel a projectile by the action of an explosive,” and
“the frame or receiver of any such weapon.”

4, An “AR” was a type of firearm. An AR-type rifle consisted
of many parts, including the: (1) lower receiver; (2) upper receiver;
(3) stock; (4) barrel; and (5) magazine.

5. In order to convert an unfinished lower receiver into a
finished lower receiver that could be assembled into a rifle or
pistol, a person could use specialized machinery on an unfinished
lower receiver to create, or “mill out,” cavities to create a
finished lower receiver. A finished lower receiver had the shape and
space necessary for an upper receiver and barrel to attach to the
lower receiver. A firearm created in this way could be untraceable
because it generally did not have a serial number or manufacturer—
created identification markings.

B. OBJECT OF THE CONSPIRACY

 

Beginning on a date unknown to the Grand Jury, but no later than
on or about May 21, 2015, and continuing to an unknown date, but no
earlier than on or about June 21, 2017, in Los Angeles County, within
the Central District of California, and elsewhere, defendants
SCHLOTTERBECK, VLHA, and DEKONING, and co-conspirator Kwan, and
others known and unknown to the Grand Jury, conspired with each other

2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00343-GW Document1 Filed 06/11/19 Page 3o0f11 Page ID#:3

to commit an offense against the United States, namely, engaging in
the business of manufacturing and dealing firearms without a license,
in violation of Title 18, United States Code, Section 922(a) (1) (A).

Cc. MANNER AND MEANS OF THE CONSPIRACY

 

The object of the conspiracy was to be accomplished, in
substance, as follows:

1. Defendants SCHLOTTERBECK and VLHA, and co-conspirator Kwan
would agree to sell firearms to firearms customers.

2. Defendant SCHLOTTERBECK and co-conspirator Kwan would
obtain firearm parts, including unfinished lower receivers.

3. Defendant SCHLOTTERBECK would arrange to drill the cavities
in unfinished lower receivers necessary to make the lower receivers
attach to an upper receiver and barrel.

4, Defendant DEKONING would set up a machine to mill, and
direct firearm customers to press the button on a machine to mill,
cavities on the lower receivers to finish the lower receivers.

5. Defendants SCHLOTTERBECK and VLHA, and co-conspirator_ Kwan,
would assemble, finish, and sell the completed firearms to customers
at Live Fire Coatings and Sign Imaging.

dD. OVERT ACTS |

In furtherance of the conspiracy and to accomplish its object,
on or about the following dates, defendants SCHLOTTERBECK, VLHA, and
DEKONING, co-conspirator Kwan, and others known and unknown to the
Grand Jury, committed various overt acts within the Central District
of California, and elsewhere, including, but not limited to, the

following:

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00343-GW Document1 Filed 06/11/19 Page 4of11 Page ID#:4

September 23, 2015 Sale of AR-15-Type Rifle

Overt Act No. 1: On or about July 7, 2015, at Sign Imaging,
defendant SCHLOTTERBECK agreed to sell an AR-15-type rifle to an
individual who defendant SCHLOTTERBECK believed to be a firearms
customer but who was, in fact, a confidential informant working at
the direction of the ATF (the “CI”).

Overt Act No. 2: On or about August 27, 2015, defendant
SCHLOTTERBECK met with the CI at Live Fire Coatings and accepted
$1,000 as a down payment from the CI for the AR-type rifle that the
CI ordered.

Overt Act No. 3: On or about September 11, 2015, defendant
SCHLOTTERBECK directed the CI to meet defendant SCHLOTTERBECK at a
business in Paramount, California called “Cherokee Tactical,” to mill
out cavities in an unfinished lower receiver.

Overt Act No. 4: Or our about September 22, 2015, outside of
Cherokee Tactical, defendant SCHLOTTERBECK gave the CI the unfinished
lower receiver and $60 cash to pay defendant DEKONING, a Cherokee
Tactical employee.

Overt Act No. 5: On or about September 22, 2015, at Cherokee
Tactical, defendant DEKONING set up a machine to mill cavities into
the CI’s unfinished lower receiver, and directed the CI to push the
green start button on the machine to activate each milling phase.

Overt Act No. 6: On or about September 23, 2015, at defendant
SCHLOTTERBECK’s direction, the CI met defendant VLHA and
co-conspirator Kwan at Live Fire Coatings, where co-conspirator Kwan
assisted the CI in fully assembling the rifle with the lower receiver
finished at Cherokee Tactical, and sold the completed rifle to the CI

for an additional $1,000.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00343-GW Document1 Filed 06/11/19 Page5of11 Page ID#:5

Overt Act No. 7: On or about September 23, 2015, defendant
VLHA told the CI that the CI could contact him, defendant
SCHLOTTERBECK, or co-conspirator Kwan about ordering more firearms
because they all communicate with each other.

October 27, 2015 Sale of AR-15-Type Rifle

Overt Act No. 8: Between on or about October 5, 2015, and on
or about October 7, 2015, using coded language in telephone calls and
text messages, defendant SCHLOTTERBECK arranged to meet with and sell
a firearm to a person he believed to be a firearms customer, but who
was, in fact, an undercover ATF agent (“UC-1”).

Overt Act No. 9:. On or about October 8, 2015, at Sign
Imaging, defendants SCHLOTTERBECK and VLHA agreed to sell a custom-
designed AR-15-type rifle for $1,500 to UC-1. At that meeting,
defendant SCHLOTTERBECK accepted a down payment of $740 from UC-1.

Overt Act No. 10: Between or about October 16, 2015, and on or

 

about October 19, 2015, using coded language in text messages and
telephone calls, defendant VLHA told UC-1 that the firearm parts had
arrived and that co-conspirator Kwan could begin assembling the
firearm.

Overt Act No. 11: On or about October 22, 2015, co-conspirator

 

Kwan provided UC-1 with an unfinished lower receiver and drove UC-1
to meet defendant DEKONING at Cherokee Tactical.

Overt Act No. 12: On: or about October 22, 2015, at Cherokee

 

Tactical, defendant DEKONING set up a machine to mill cavities into
UC-1’'s unfinished lower receiver, and directed UC-1 to push the green
start button on the machine to activate each milling phase.

Overt Act No. 13: On or about October 27, 2015, at Live Fire

 

Coatings, defendant VLHA and co-conspirator Kwan met UC-1, where

5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00343-GW Document1 Filed 06/11/19 Page 6éof11 Page ID #:6

co-conspirator Kwan sold UC-1 the completed AR-15-type rifle with the
lower receiver finished at Cherokee Tactical for an additional $760.

February 11, 2016 Sale of AR-15-Type Rifle

Overt Act No. 14: On or about January 25, 2016, using coded

 

language in text messages, defendant VLHA discussed selling a firearm
to UC-1 and sent a text message to UC-1 containing a photograph of
what appeared to be a short-barreled AR-15 rifle.

Overt Act No. 15: On or about January 26, 2016, at Live Fire

 

Coatings, defendants SCHLOTTERBECK and VLHA agreed to sell UC-1 an
AR-15 pistol using already-milled firearm parts. Defendant
SCHLOTTERBECK accepted a down payment of $750 for the firearm from
UC-1 and agreed to sell magazines to UC-1.

Overt Act No. 16: On or about February 11, 2016, at Live Fire

 

Coatings, co-conspirator Kwan sold to UC-1 an AR-15-type pistol,
bearing no serial number, two 30-round magazines, and three 10-round
magazines, for an additional $850.

May 6, 2016 Sale of AR-15-Type Pistol

Overt Act No. 17: On or about March 16, 2016, at Live Fire

 

Coatings, co-conspirator Kwan agreed to sell to UC-1 a 9mm AR-15-type
pistol, as well a 50-round drum magazine and a 10-round magazine, and

accepted a down payment of $820.

Overt Act No. 18: Between on or about April 30, 2016, and on

 

or about May 3, 2016, co-conspirator Kwan texted UC-1 a photograph of
the 9mm AR-15-type pistol and directed UC-1 to pick up the firearm
from either defendant SCHLOTTERBECK or defendant VLHA at Live Fire

Coatings on May 6, 2016.

Overt Act No. 19: On or about May 6, 2016, defendants

 

SCHLOTTERBECK and VLHA met UC~-1 at Live Fire Coatings, where

6

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00343-GW Document1 Filed 06/11/19 Page 7of11 Page ID #:7

defendant SCHLOTTERBECK sold to UC-1 a 9mm AR-15 type pistol anda
31-round large-capacity magazine, for an additional $950.
June 15, 2016 Sale of AR-15-Type Rifle

Overt Act No. 20: On or about June 13, 2016, using coded

 

language in text messages, defendant SCHLOTTERBECK agreed to sell a
rifle to a person he believed to be a firearms customer, but who was,
in fact, another undercover ATF agent (“UC-2”).

Overt Act No. 21: On or about June 15, 2016, at Live Fire

 

Coatings, defendant SCHLOTTERBECK sold to UC-2 a completed AR-15-type
rifle and a 30-round large-capacity magazine, for $1,600.

Possession of Firearms and Parts

Overt Act No. 22: On or about June 21, 2017, at Sign Imaging

 

and Live Fire Coatings, defendant SCHLOTTERBECK possessed four
unfinished AR-type lower receivers; nine finished AR-type lower
receivers; one lower receiver, bearing serial number 3C4119; and the
following completed firearms: a Glock model 21C .45 Auto caliber
pistol, bearing serial number GXS756; a Springfield 1911 pistol,
bearing serial number NM497013; a Ruger model P91DC pistol, bearing
serial number 340-08352; a Rock Island Armory 1911-type pistol,
bearing serial number RIA889947; a Polymer 80 pistol, bearing no
serial number; and four 1911-type pistols, each bearing no serial

number.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00343-GW Document1 Filed 06/11/19 Page 8of11 Page ID#:8

COUNT TWO
[18 U.S.C. §§ 922(a) (1) (A), 2(a)]
[ALL DEFENDANTS ]

Beginning on a date unknown to the Grand Jury, but no later than
on or about September 23, 2015, and continuing until on or about June
21, 2017, in Los Angeles County, within the Central District of
California, and elsewhere, defendants TRAVIS SCHLOTTERBECK, JAMES
BRADLEY VLHA, and JACOB DEKONING, and others known and unknown to the
Grand Jury, each aiding and abetting the other, not being licensed
importers, manufacturers, or dealers of firearms, willfully engaged
in the business of manufacturing and dealing in firearms,
specifically, the assembly and sales of the following firearms, on or

about the following dates:

 

DATE FIREARM

 

September 23, 2015 |An AR-15-type rifle, bearing no serial number

 

October 27, 2015 An AR-15-type rifle, bearing no serial number

 

February 11, 2016 An AR-15-type pistol, bearing no serial number

 

May 6, 2016 An AR-15-type 9mm pistol, bearing no serial
number

 

June 15, 2016 An AR-15-type rifle, bearing no serial number

 

 

 

 

 

 

 
10
11
12
13
14

15

16—

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00343-GW Document1 Filed 06/11/19 Page 9of11 Page ID #:9

COUNT THREE
[18 U.S.C. § 922 (d) (1)]
[DEFENDANT SCHLOTTERBECK ]

On or about September 23, 2015, in Los Angeles County, within
the Central District of California, defendant TRAVIS SCHLOTTERBECK
knowingly sold a firearm, namely, an AR~-15 type rifle, bearing no
serial number, to a person defendant SCHLOTTERBECK believed to be a
firearm customer but who was, in fact, a confidential informant
working for the Bureau of Alcohol, Tobacco, Firearms and Explosives,
knowing and having reasonable cause to believe that the confidential
informant had been convicted of a felony crime punishable by a term

of imprisonment exceeding one year.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00343-GW Document1 Filed 06/11/19 Page 10o0f11 Page ID #:10

FORFEITURE ALLEGATION
[18 U.S.C. § 924(d} (1) and 28 U.S.C. § 2461 (c)]
[ALL DEFENDANTS ]

1. Pursuant to Rule 32.2 of the Federal Rules of Criminal
Procedure, notice is hereby given that the United States of America
will seek forfeiture as part of any sentence, pursuant to Title 18,
United States Code, Section: 924(d) (1) and Title 28, United States
Code, Section 2461(c), in the event of any defendant’s conviction of
the offenses set forth in any of Counts One and Two of this
Indictment.

2. Any defendant so convicted shall forfeit to the United
States of America the following:

(a) All right, title, and interest in any firearm or

‘ammunition involved in or used in or used in any such offense; and

{b) To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
described in subparagraph (a).

3. Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 28, United States Code, Section 2461(c), any
defendant so convicted, shall forfeit substitute property, up to the
value of the property described in the preceding paragraph if, as the
result of any act or omission of said defendant, the property
described in the preceding paragraph or any portion thereof:

(a) cannot be located upon the exercise of due diligence; (b) has
been transferred, sold to, or deposited with a third party; (c) has

been placed beyond the jurisdiction of the court; (d) has been

//

//
10

 
10

11

12

3

14

15

16

17

18

19

20

21

2A

23

24

25

26

2h

28

 

 

Case 2:19-cr-00343-GW Documenti Filed 0

6/11/19 Page 11o0f11 Page ID#:11

substantially diminished in value; or (e) has been commingled with

other property that cannot be divided without difficulty.

A TRUE BILL

/ /
a> if
f

 

NICOLA T. HANNA
United States Attorney

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

SG

SCOTT M. GARRINGER
Assistant United States Attorney
Deputy Chief, Criminal Division

CHRISTINA T. SHAY

Assistant United States Attorney
Deputy Chief, General Crimes
Section

SARA B. MILSTEIN

Assistant United States Attorney
Violent & Organized Crime Section

11

Foreperson

 
